Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 1 of 8

JAMES HOLLAND * IN THE
- 4609 Ardmore Lane,
Virginia Beach, Virginia 23456 * CIRCUIT COURT
and * FOR
CHERRIE HOLLAND * BALTIMORE CITY
4609 Ardmore Lane.
Virginia Beach, Virginia 23456 *
Plaintiffs *
Vv. *
DOLGENCORP, LLC, t/a *
DOLLAR GENERAL CORPORATION
100 Mission Ridge * Case No.:

Goodlettsville, Tennessee 37072

Serve On: CSC Lawyers Incorporating
Incorporating Service Co
7 St. Paul Street
Suite 820° *
Baltimore, MD 21202

*

Defendant
*
* * * * * * * ** * * Ps
COMPLAINT

Plaintiffs, James Holland, Individually, and James Holland and Cherrie Holland,
as husband and wife, by their attorneys, Michael P. Smith and Bekman, Marder &
Adkins, L.L.C., sue the Defendant, Dolgencorp, LLC, t/a Dollar General Corporation,
and state as follows:

1. The Plaintiff, James Holland, is a resident of Virginia, residing in Virginia

Beach, Virginia.
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 2 of 8

2. The Plaintiffs, James Holland and Cherrie Holland, at all relevant times
were and still are husband and wife, presently residing together in Virginia Beach
Virginia.

3. The Defendant, Dolgencorp, LLC t/a Dollar General Corporation (“Dollar
General”), is a foreign corporation whose principal place of business is in Goodlettsville,
Tennessee, At all relevant times, Dollar General was and is doing business in the State of
Maryland, and it was and is transacting business and carrying on regular business in
Baltimore City, Maryland.

3. At all relevant times, Dollar General has owned, controlled, operated
and/or managed a Dollar General Distribution Center located at 3207 Philpott Road,
South Boston, Virginia 24592 (the “Distribution Center”).

4, The Distribution Center is one of many such centers that Dollar General
owns and operates throughout the United States as part ofits distribution network. Dollar
General employees at the Distribution Center are responsible among other things (a) for
moving incoming and outgoing merchandise throughout the Distribution Center by hand,
hand truck, or forklift equipment, (b) for processing orders for merchandise from
individual Dollar General stores, (c) for organizing and assembling outgoing merchandise
by store, and (d) for loading outgoing merchandise onto Dollar General trailers. During.
the loading process, outgoing merchandise going to a Dollar General store is stacked on
rolitainers (four-wheel steel cages). The rolltainers are labeled to show the receiving
store and then wheeled onto a lift which rises up to the floor level of the trailer. Once at
floor level, the rolitainers are moved into the trailer and parked side by side. Once the |

trailer is fully packed, a Dollar General employee closes and seals the trailer. Trucking
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 3 of 8

companies having transportation and delivery agreements with Dollar General send their
commercially licensed trucking drivers to the Distribution Center to pick-up the
merchandise on the fully loaded, closed, and sealed trailers and to deliver it to designated
Dollar General stores within network of the Distribution Center.

a: At all times, Dollar General retained exclusive possession, control, and
supervision-of and over the loading of all trailers at the Distribution Center.

6. It was the duty of Dollar General to maintain and repair all rolltainers
carrying outgoing merchandise in a reasonable and safe condition fit for unloading at
delivery sites.

7. On July 31, 2018, Mr. Holland was employed by Schneider National
which had a transportation and delivery agreement with Dollar General for transporting
merchandise from the Distribution Center and delivering it to Dollar General stores,
including stores located in Baltimore, Maryland. At no time was Mr. Holland employed
by or acting as an employee of Dollar General.

8. On July 31, 2018, Mr. Holland picked up a fully loaded, closed, and sealed
trailer (the “Trailer”) containing outgoing merchandise for delivery to Dollar General
stores located in Baltimore, Maryland.

9. . Atall times prior to the Trailer being sealed at the Distributions Center,
the Defendant had exclusive possession, control, and supervision of the Trailers, and had
exclusive possession, control, and supervision of every aspect of the loading of the
Trailer.

10. | Oneofthe Dollar General stores on Mr. Holland’s delivery route was the

Dollar General store located at 7350 Harford Road in Baltimore City.
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 4 of 8

11. On August 1, 2018, after having made some earlier deliveries, Mr.
Holland-arrived at the 7350 Harford Road Dollar General store, parked his rig on Harford
Road, and exited his tractor. The manager of the store who was a Dollar General
cmployec acting in the course of his cmployment, unsealed the Trailer to provide Mr.
Holland with access to the Trailer. Mr. Holland moved inside and began pulling out the
rolltainers marked for delivery to this Dollar General store. Unbeknownst to Mr.
Holland, one of the rolltainers that was sandwiched between the driver’s side wall of the
Trailer and another rolltainer was missing a wheel (the “three-wheel rolltainer”). When
he pulled the three-wheel rolltainer out towards the open interior section of the Trailer, it
began to topple over towards him. As Mr. Holland tried to move out of the path of the
falling loaded three-wheel rolltainer, his right hand became tangled in the netting that
enclosed one side of ihemoilieines: His right arm was violently yanked downward and
away from his body, causing him to sustain serious injuries to his right upper extremity in
and around his elbow.

12. Dollar General, through its agents, servants and/or employees, knew or
should have known of the unsafe, hazardous, defective and dangerous condition of the
loaded three-wheel rolltainer, but negligently failed to eliminate said danger or to warn
the Plaintiff and others of the existence of the condition.

13. It was the duty of Dollar General to maintain all rolltainers loaded into the
Trailer in a reasonable and safe condition for subsequent unloading by drivers and others.

14. | The Defendant, Dollar General, by and through its agents, servants, and/or
employees, contrary to and in violation of its duties aforesaid, and with full knowledge

thereof, was negligent in that it:
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 5 of 8

a. failed to maintain the rolJtainers loaded onto the Trailer free of
defective and/or dangerous conditions;

b. failed to remove or correct the unsafe, dangerous and hazardous
conditions of the loaded three- wheel rolltainer;

Cc. failed to inspect the rolltainers being loaded into the Trailer for
defective and/or dangerous conditions;

d, failed to discover the presence of the defective or dangerous three-
wheel rolltainer that was loaded ort the Trailer;

e. failed to load the Trailer in a reasonably safe and secure manner;
f. and was otherwise negligent and careless.

15. Asadirect and proximate result of the aforesaid negligence of the
Defendant, the Plaintiff, James Holland, suffered serious and permanent injuries to his
body, arm, elbow, and upper extremities, and emotional pain and suffering; whereby he
was obliged to receive medical treatment, for which expenses were and will continue to
be incurred in the future; was and will be in the future prevented from engaging in his
usual employment, activities and pursuits; and was otherwise injured and damaged.

16. The Plaintiff states that all of the injuries and damages he sustained were
caused solely by the.negligence of the Defendant without any negligence on the part of
the Plaintiff thereunto contributing.

WHEREFORE, the Plaintiff, James Holland, demands judgment against the
Defendant, Dolgencorp, LLC, t/a Dollar General Corporation, for a sum in excess of

$75,000.00 in compensatory damages, with all costs to be paid by the Defendant.
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 6 of 8

COUNT I

17. Plaintiffs, James Holland and Cherrie Holland, incorporate paragraphs 1
through 16 of the Complaint, as if they were set forth at length herein.

18. Atall relevant times the Plaintiffs, J ames Holland and Cherrie Holland,
were and still are husband and wife.

19. As aresult of the negligence described above, the Plaintiffs suffered a loss
of services and consortium and interference and energy to their marital relationship.

20, The Plaintiffs say that all the damages, losses and injuries resulted directly
from the negligence described above, without any negligence on part of the Plaintiffs
thereunto contributing.

WHEREFORE, the Plaintiffs, James Holland and Cherrie Holland, as husband
and wife, claim damages against the Dolgencorp, LLC, t/a Dollar General Corporation,
for a sum in excess of $75,000.00 in compensatory damages, with all costs to be paid by

the Defendant.

MICHAEL P. SMITH

(CPF no.: 8212010451)
smith@bmalawfirm.com

Bekman, Marder, & Adkins, L.L.C.
300 West Pratt Street, Suite 450
Baltimore, Maryland 21201
410-539-6633

 

Attorneys for Plaintiffs
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 7 of 8

JAMES HOLLAND ¥ IN THE
4609 Ardmore Lane.
Virginia Beach, Virginia 23456 * CIRCUIT COURT
and * FOR
CHERRIE HOLLAND * BALTIMORE CITY
4609 Ardmore Lane.
Virginia Beach, Virginia 23456 *
Plaintiffs *
v. *
DOLGENCORP, LLC, t/a *
DOLLAR GENERAL CORPORATION
100 Mission Ridge + Case No.:

Goodlettsville, Tennessee 37072

Serve On: CSC Lawyers Incorporating
Incorporating Service Co =
7 St. Paul Street
Suite 820 +
Baltimore, MD 21202

Defendant
2 ae oe ot oi os ot tok oe oe
ELECTION FOR JURY TRIAL
Plaintiffs, James Holland, Individually, and James Holland and Cherrie Holland, as
husband and wife, by their attorneys, Michael P, Smith, and Bekman, Marder & Adkins, L.L.C.,

hereby requests that her case be heard before a jury.
Case 1:20-cv-03207-ADC Document 3 Filed 11/04/20 Page 8 of 8

MICHAEL P. SMITH (CPF no.: 8212010451)
smith@bmalawfirm.com
BEKMAN, MARDER AND ADKINS, LLC
300 West Pratt Street, Suite 450
_ Baltimore, Maryland 21201
410-539-6633

smith@bmalawfirm.com

 

Attorneys for Plaintiffs

CERTIFICATE OF NO RESTRICTED INFORMATION

Pursuant to Rule 20-201(f)(1)(B), I certify that this submission does not contain any

restricted information,

at
a

*
A —.
ra ae

Michael P. Smith

 
